DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing/Specification Objections
As mentioned in the Quayle Action of 10/22/21, the element of "a magnet-insertion-hole rib" must be specifically pointed out and referenced to in the drawings, and this issue has not been resolved by applicant's response on 12/22/21.  The drawings still do not have any specific numeral representing the "magnet-insertion-hole rib", and also the specification does not specifically recite the claimed "magnet-insertion-hole rib".  The only recitations of a rib in the applicant's specification are the "ribs 33", "first rib 34", "second rib 35", and "rib 18", and still none of these recitations are actually the claimed "magnet-insertion-hole rib".  Applicant must submit amendments to the drawings and the specification resolving these outstanding issues.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834